                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

SISVEL INTERNATIONAL S.A.,

                       Plaintiff,                  Civil Action No. ______________

       v.

VERIZON COMMUNICATIONS INC.,                       JURY TRIAL DEMANDED
VERIZON ONLINE LLC, VERIZON
DELAWARE LLC, and VERIZON
BUSINESS NETWORK SERVICES, INC.,

                       Defendants.


                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Sisvel International S.A. (“Sisvel” or “Plaintiff”), for its Complaint against

Defendants Verizon Communications Inc., Verizon Online LLC, Verizon Delaware LLC, and

Verizon Business Network Services, Inc., (collectively “Verizon” or “Defendants”), alleges the

following:

                                    NATURE OF THE ACTION

       1. This is an action for patent infringement arising under the Patent Laws of the United

States, 35 U.S.C. § 1 et seq.

                                         THE PARTIES

       2. Plaintiff is an entity organized under the laws of Luxembourg with a place of business

at 6, Avenue Marie Thérèse, 2132 Luxembourg, Grand Duchy of Luxembourg.

       3. Upon information and belief, Verizon Communications Inc. is a corporation

organized and existing under the laws of Delaware, with a place of business at 1095 Avenue of

the Americas, 8th Floor, New York, New York 10036.



                                                                                        Page 1 of 22
       4. Upon information and belief, Verizon Online LLC is a limited liability company

organized and existing under the laws of Delaware, with a place of business at 140 West Street,

New York, New York 10007.

       5. Upon information and belief, Verizon Delaware LLC is a limited liability company

organized and existing under the laws of Delaware, with a place of business at 901 Tatnall Street,

Wilmington, Delaware 19801.

       6. Upon information and belief, Verizon Business Network Services, Inc. is a

corporation organized and existing under the laws of Delaware, with a place of business at 22001

Loudoun County Parkway, Ashburn, VA 20147.

       7. Defendants each maintain a registered agent for service of process in Delaware at

The Corporation Trust Company, Corporation Trust Center 1209 Orange Street, Wilmington,

Delaware 19801. Upon information and belief, Verizon sells and offers to sell products and

services throughout the United States, including in this judicial district, and introduces products

and services that enter into the stream of commerce and that incorporate infringing technology

knowing that they would be sold in this judicial district and elsewhere in the United States.

                                 JURISDICTION AND VENUE

       8. This is an action for patent infringement arising under the Patent Laws of the United

States, Title 35 of the United States Code.

       9. This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

       10. Venue is proper in this judicial district under 28 U.S.C. §1400(b). Upon information

and belief, each Defendant is incorporated in the State of Delaware.

       11. Upon information and belief, Defendants are subject to this Court’s general and

specific personal jurisdiction because each has sufficient minimum contacts within the State of

Delaware and this District, pursuant to due process and/or the Del. Code. Ann. Tit. 3, § 3104,
                                                                                       Page 2 of 22
because Defendants purposefully availed themselves of the privileges of conducting business in

the State of Delaware and in this District, because each Defendant regularly conducts and solicits

business within the State of Delaware and within this District, and because Plaintiff’s causes of

action arise directly from each of Defendants’ business contacts and other activities in the State

of Delaware and this District. Further, this Court has personal jurisdiction over Defendants

because they are each incorporated in Delaware and have purposely availed themselves of the

privileges and benefits of the laws of the State of Delaware.

                                         BACKGROUND

       12.     Plaintiff is the owner by assignment of a portfolio of patents, including the nine

patents described in detail in the counts below (collectively, the “Asserted Patents”), that relate

to digital subscriber line (“DSL”) technology, including the variations of DSL technology such

as, but not limited to, ADSL, ADSL2, VDSL, VDSL2, HDSL, SHDSL and SDSL, which

collection is generally referred to as xDSL or simply “DSL.” DSL technology is used to provide

broadband access to data networks, such as the Internet.

       13.     The International Telecommunication Union (“ITU”) is the United Nations

specialized agency in the field of telecommunications, information and communication

technologies (“ICTs”). The ITU Telecommunication Standardization Sector (“ITU-T”) is a

permanent subgroup of ITU. ITU assemble experts from around the world to develop

international standards known as ITU-T Recommendations. These Recommendations contain

certain mandatory provisions (to ensure, e.g., interoperability or applicability) and compliance

with the Recommendation is achieved when all of these mandatory provisions are met.

       14.     The ITU has adopted a number of industry standards relating to various DSL

technologies, including the ITU-T handshake procedures for digital subscriber line transceivers

(“ITU G.994.1”). This standard is widely implemented.
                                                                                        Page 3 of 22
       15.     The Asserted Patents are essential to practicing the ITU G.994.1 standard related

to DSL technology. As shown in the attached Exhibits 10-18, DSL technologies certified as

compliant with the ITU G.994.1 standard necessarily meet the claim limitations of each of the

asserted claims of the Asserted Patents. Plaintiff notes that Exhibits 10-18 are based exclusively

on publicly available information, and without the benefit of any Court claim construction.

Accordingly, for each Count below, Plaintiff reserves the right to supplement, amend or modify

the analysis as warranted in light of additional facts, claim construction or other developments.

Plaintiff further reserves the right to add additional claims as the case progresses.

               COUNT I – INFRINGEMENT OF U.S. PATENT NO. 6,768,772

       16.     The allegations set forth in the foregoing paragraphs 1 through 15 are

incorporated into this First Claim for Relief.

       17.     On July 27, 2004, U.S. Patent No. 6,768,772 (“the ’772 patent”), entitled

“Activation of Multiple XDSL Modems with Implicit Channel Probe” was duly and legally

issued by the United States Patent and Trademark Office. A true and correct copy of the ’772

patent is attached as Exhibit 1.

       18.     Plaintiff is the assignee and owner of the right, title and interest in and to the ’772

patent, including the right to assert all causes of action arising under said patents and the right to

any remedies for infringement of them.

       19.     Upon information and belief, Defendants have and continue to directly infringe at

least claims 16 and 24 of the ’772 patent by making, using, selling, importing and/or providing,

practicing and causing to be used DSL technology, equipment and services that infringe the

patented methods by operating in compliance with the ITU G.994.1 standard (the “Accused

Instrumentalities”). The Accused Instrumentalities include, but are not limited to, “High Speed



                                                                                         Page 4 of 22
Internet (DSL).” (https://www.verizon.com/home/highspeedinternet/ (accessed September 20,

2018).)

          20.   As one example of compliance with ITU G.994.1, Verizon lists on its website

various equipment that it owns and/or provides to its subscribers, including without limitation

modems, gateways and routers.

(https://www.verizon.com/support/residential/internet/equipment/other-equipment (accessed

September 20, 2018).) The data sheets or manuals for at least some products indicate that they

operate in accordance with, and/or comply with the ITU G.994.1 standard. For instance,

Actiontec GT701C is listed on Verizon’s website.

(https://www.verizon.com/support/residential/internet/equipment/other-equipment (accessed

September 20, 2018).) As seen in its product documentation, Actiontec GT701C is an ADSL

modem/router. (Exhibit 19, at 2,89,

http://www.verizon.com/cs/groups/public/documents/adacct/actiontec_gt701c_usermanual.pdf)

(specifying ADSL modem/router and “Auto-handshake for different ADSL services”).) ADSL

technology corresponds to Recommendations ITU-T G.992.1 (G.dmt) and G.992.2 (G.lite).

(Exhibit 19, at 2 (listing “ITU G. 992.1 (G.dmt) and G.992.2 (G.lite) standard compliance”); see,

e.g., https://www.itu.int/rec/T-REC-G.992.1/en; https://www.itu.int/rec/T-REC-G.992.2/en

(accessed September 30, 2018).) The ITU G.994.1 standard “is currently an integral part of the

start-up procedure” for various standards, such as the ITU G.992.1 and G.992.2. (“This

Recommendation [ITU G.994.1] is currently an integral part of the start-up procedure for

Recommendations ITU-T G.991.2, ITU-T G.992.1, ITU-T G.992.2, ITU-T G.992.3, ITU-T

G.992.4, ITU-T G.992.5, ITU-T G.993.1 and ITU-T G.993.2.” (quoting ITU G.994.1 standard

summary section at i).) Thus, Actiontec GT701C complies with the ITU G.994.1 standard. On



                                                                                     Page 5 of 22
information and belief, other products, equipment and services made, used, sold, offered for sale,

imported, provided, practiced, and/or caused to be practiced or used by Verizon comply with

ITU G.994.1.

       21.     Further, as another example of compliance with ITU G.994.1, on information and

belief, Verizon provides to its subscribers modems/routers for use of FioS service that go

through xDSL technology. For instance, on information and belief, Verizon provides to its

subscribers D-Link DSL-6300V modem for the use of Fios service. (See

http://www.verizon.com/support/smallbusiness/tv/fiostv/receivers/user+guides/user+guides.htm

(mentioning D-Link DSL-6300V under “SNE Energy Information”) (accessed September 30,

2018); see also https://forums.verizon.com/t5/Fios-Internet/FIOS-Connection-sometimes-

disconnects-briefly-for-all-devices/td-p/858470 (customer mentioning having issues with its D-

Link DSL-6300V equipment for its Fios connection) (accessed September 30, 2018).) Although

this modem is based on fiber technology, on information and belief there are buildings where the

fiber cannot be brought to the home so Verizon uses Fiber to the Node (“FTTN” or “Note”),

Fiber to the Curb (“FTTC” or “Cabinet”), or Fiber to the Building (“FTTB” or “Basement”).

Consequently, on information and belief, the signal has to go through xDSL technology from the

Note/Cabinet/Basement to the Premises. On information and belief, other products, equipment

and services made, used, sold, offered for sale, imported, provided, practiced, and/or caused to

be practiced or used by Verizon for its Fios services comply with ITU G.994.1.

       22.     Moreover, on information and belief, D-Link DSL-6300V operate in accordance

with, and/or comply with the ITU G.994.1 standard. Specifically, D-Link DSL-6300V is listed

on Verizon’s website as a “VDSL2 modem.”




                                                                                      Page 6 of 22
(https://www.verizon.com/support/residential/internet/equipment/other-equipment (accessed

September 20, 2018).) VDSL2 technology corresponds to Recommendation ITU-T G.993.2

(See, e.g., https://www.itu.int/rec/T-REC-G.993.2 (accessed September 30, 2018).) The ITU

G.994.1 standard “is currently an integral part of the start-up procedure” for various standards,

such as the ITU-T G.993.2. (“This Recommendation [ITU G.994.1] is currently an integral part

of the start-up procedure for Recommendations ITU-T G.991.2, ITU-T G.992.1, ITU-T G.992.2,

ITU-T G.992.3, ITU-T G.992.4, ITU-T G.992.5, ITU-T G.993.1 and ITU-T G.993.2.” (quoting

ITU G.994.1 standard summary section at i).) Thus, D-Link DSL-6300V complies with the ITU

G.994.1 standard.

        23.     The Accused Instrumentalities infringe at least claims 16 and 24 of the ’772

patent, as set forth in Exhibit 10.

        24.     Upon information and belief, these Accused Instrumentalities are used, marketed,

provided to, and/or used by or for each of Defendants’ partners, clients, customers/subscribers

and end users across the country and in this District.

        25.     Each of Defendants was made aware of the ’772 patent and its infringement

thereof at least as early as August 20, 2017, which is when Sisvel provided Verizon with a draft

Complaint.

        26.     Upon information and belief, since at least August 20, 2017, Defendants have

induced and continue to induce others to infringe at least one claim of the ’772 patent under 35

U.S.C. § 271(b) by, among other things, and with specific intent or willful blindness, actively

aiding and abetting others to infringe, including but not limited to Defendants’ partners, clients,

customers/subscribers, and end users, whose use of the Accused Instrumentalities constitutes

direct infringement of at least one claim of the ’772 patent.



                                                                                        Page 7 of 22
       27.     In particular, each Defendant’s actions that aid and abet others such as its

partners, customers/subscribers, clients, and end users to infringe include advertising and

distributing the Accused Instrumentalities and providing instruction materials, training, and

services regarding the Accused Instrumentalities.

       28.     Upon information and belief, each Defendant is liable as a contributory infringer

of the ’772 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the

United States DSL equipment that operates in accordance with the ITU G.994.1 standard and

infringes the patented methods, to be especially made or adapted for use in an infringement of

the ’772 patent. Each of the Accused Instrumentalities is a material component for use in

practicing the ’772 patent and is specifically made and are not a staple article of commerce

suitable for substantial non-infringing use.

       29.     Since the date of August 20, 2017, Defendants’ infringement has been willful.

       30.     Plaintiff has been harmed by Defendants’ infringing activities.

              COUNT II – INFRINGEMENT OF U.S. PATENT NO. 7,508,867

       31.     The allegations set forth in the foregoing paragraphs 1 through 28 are

incorporated into this Second Claim for Relief.

       32.     On March 24, 2009, U.S. Patent No. 7,508,867 (“the ’867 patent”), entitled

“Activation of Multiple XDSL Modems with Implicit Channel Probe” was duly and legally

issued by the United States Patent and Trademark Office. A true and correct copy of the ’867

patent is attached as Exhibit 2.

       33.     Plaintiff is the assignee and owner of the right, title and interest in and to the ’867

patent, including the right to assert all causes of action arising under said patents and the right to

any remedies for infringement of them.



                                                                                         Page 8 of 22
        34.     The Accused Instrumentalities infringe at least claims 10 and 19 of the ’867

patent, as set forth in Exhibit 11.

        35.     Upon information and belief, these Accused Instrumentalities are used, marketed,

provided to, and/or used by or for each of Defendants’ partners, clients, customers/subscribers

and end users across the country and in this District.

        36.     Each of Defendants was made aware of the ’867 patent and its infringement

thereof at least as early as August 20, 2017.

        37.     Upon information and belief, since at least August 20, 2017, Defendants have

induced and continue to induce others to infringe at least one claim of the ’867 patent under 35

U.S.C. § 271(b) by, among other things, and with specific intent or willful blindness, actively

aiding and abetting others to infringe, including but not limited to Defendants’ partners, clients,

customers/subscribers, and end users, whose use of the Accused Instrumentalities constitutes

direct infringement of at least one claim of the ’867 patent.

        38.     In particular, each Defendant’s actions that aid and abet others such as its

partners, customers/subscribers, clients, and end users to infringe include advertising and

distributing the Accused Instrumentalities and providing instruction materials, training, and

services regarding the Accused Instrumentalities.

        39.     Upon information and belief, each Defendant is liable as a contributory infringer

of the ’867 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the

United States DSL equipment that operates in accordance with the ITU G.994.1 standard and

infringes the patented methods, to be especially made or adapted for use in an infringement of

the ’867 patent. Each of the Accused Instrumentalities is a material component for use in




                                                                                        Page 9 of 22
practicing the ’867 patent and is specifically made and are not a staple article of commerce

suitable for substantial non-infringing use.

        40.     Since the date of August 20, 2017, Defendants’ infringement has been willful.

        41.     Plaintiff has been harmed by Defendants’ infringing activities.

              COUNT III – INFRINGEMENT OF U.S. PATENT NO. 6,952,442

        42.     The allegations set forth in the foregoing paragraphs 1 through 39 are

incorporated into this Third Claim for Relief.

        43.     On October 4, 2005, U.S. Patent No. 6,952,442 (“the ’442 patent”), entitled

“Activation of Multiple XDSL Modems with Implicit Channel Probe” was duly and legally

issued by the United States Patent and Trademark Office. A true and correct copy of the ’442

patent is attached as Exhibit 3.

        44.     Plaintiff is the assignee and owner of the right, title and interest in and to the ’442

patent, including the right to assert all causes of action arising under said patents and the right to

any remedies for infringement of them.

        45.     The Accused Instrumentalities infringe at least claims 20 and 33 of the ’442

patent, as set forth in Exhibit 12.

        46.     Upon information and belief, these Accused Instrumentalities are used, marketed,

provided to, and/or used by or for each of Defendants’ partners, clients, customers/subscribers

and end users across the country and in this District.

        47.     Each of Defendants was made aware of the ’442 patent and its infringement

thereof at least as early as August 20, 2017.

        48.     Upon information and belief, since at least August 20, 2017, Defendants have

induced and continue to induce others to infringe at least one claim of the ’442 patent under 35

U.S.C. § 271(b) by, among other things, and with specific intent or willful blindness, actively
                                                                                         Page 10 of 22
aiding and abetting others to infringe, including but not limited to Defendants’ partners, clients,

customers/subscribers, and end users, whose use of the Accused Instrumentalities constitutes

direct infringement of at least one claim of the ’442 patent.

       49.     In particular, each Defendant’s actions that aid and abet others such as its

partners, customers/subscribers, clients, and end users to infringe include advertising and

distributing the Accused Instrumentalities and providing instruction materials, training, and

services regarding the Accused Instrumentalities.

       50.     Upon information and belief, each Defendant is liable as a contributory infringer

of the ’442 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the

United States DSL equipment that operates in accordance with the ITU G.994.1 standard and

infringes the patented methods, to be especially made or adapted for use in an infringement of

the ’442 patent. Each of the Accused Instrumentalities is a material component for use in

practicing the ’442 patent and is specifically made and are not a staple article of commerce

suitable for substantial non-infringing use.

       51.     Since the date of August 20, 2017, Defendants’ infringement has been willful.

       52.     Plaintiff has been harmed by Defendants’ infringing activities.

              COUNT IV – INFRINGEMENT OF U.S. PATENT NO. 6,987,802

       53.     The allegations set forth in the foregoing paragraphs 1 through 50 are

incorporated into this Fourth Claim for Relief.

       54.     On January 17, 2006, U.S. Patent No. 6,987,802 (“the ’802 patent”), entitled

“Activation of Multiple XDSL Modems with Implicit Channel Probe” was duly and legally

issued by the United States Patent and Trademark Office. A true and correct copy of the ’802

patent is attached as Exhibit 4.



                                                                                      Page 11 of 22
        55.     Plaintiff is the assignee and owner of the right, title and interest in and to the ’802

patent, including the right to assert all causes of action arising under said patents and the right to

any remedies for infringement of them.

        56.     The Accused Instrumentalities infringe at least claims 8 and 15 of the ’802 patent,

as set forth in Exhibit 13.

        57.     Upon information and belief, these Accused Instrumentalities are used, marketed,

provided to, and/or used by or for each of Defendants’ partners, clients, customers/subscribers

and end users across the country and in this District.

        58.     Each of Defendants was made aware of the ’802 patent and its infringement

thereof at least as early as August 20, 2017.

        59.     Upon information and belief, since at least August 20, 2017, Defendants have

induced and continue to induce others to infringe at least one claim of the ’802 patent under 35

U.S.C. § 271(b) by, among other things, and with specific intent or willful blindness, actively

aiding and abetting others to infringe, including but not limited to Defendants’ partners, clients,

customers/subscribers, and end users, whose use of the Accused Instrumentalities constitutes

direct infringement of at least one claim of the ’802 patent.

        60.     In particular, each Defendant’s actions that aid and abet others such as its

partners, customers/subscribers, clients, and end users to infringe include advertising and

distributing the Accused Instrumentalities and providing instruction materials, training, and

services regarding the Accused Instrumentalities.

        61.     Upon information and belief, each Defendant is liable as a contributory infringer

of the ’802 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the

United States DSL equipment that operates in accordance with the ITU G.994.1 standard and



                                                                                         Page 12 of 22
infringes the patented methods, to be especially made or adapted for use in an infringement of

the ’802 patent. Each of the Accused Instrumentalities is a material component for use in

practicing the ’802 patent and is specifically made and are not a staple article of commerce

suitable for substantial non-infringing use.

        62.     Since the date of August 20, 2017, Defendants’ infringement has been willful.

        63.     Plaintiff has been harmed by Defendants’ infringing activities.

              COUNT V – INFRINGEMENT OF U.S. PATENT NO. 6,934,326

        64.     The allegations set forth in the foregoing paragraphs 1 through 61 are

incorporated into this Fifth Claim for Relief.

        65.     On August 23, 2005, U.S. Patent No. 6,934,326 (“the ’326 patent”), entitled

“Activation of Multiple XDSL Modems with Implicit Channel Probe” was duly and legally

issued by the United States Patent and Trademark Office. A true and correct copy of the ’326

patent is attached as Exhibit 5.

        66.     Plaintiff is the assignee and owner of the right, title and interest in and to the ’326

patent, including the right to assert all causes of action arising under said patents and the right to

any remedies for infringement of them.

        67.     The Accused Instrumentalities infringe at least claims 39 and 58 of the ’326

patent, as set forth in Exhibit 14.

        68.     Upon information and belief, these Accused Instrumentalities are used, marketed,

provided to, and/or used by or for each of Defendants’ partners, clients, customers/subscribers

and end users across the country and in this District.

        69.     Each of Defendants was made aware of the ’326 patent and its infringement

thereof at least as early as August 20, 2017.



                                                                                         Page 13 of 22
       70.     Upon information and belief, since at least August 20, 2017, Defendants have

induced and continue to induce others to infringe at least one claim of the ’326 patent under 35

U.S.C. § 271(b) by, among other things, and with specific intent or willful blindness, actively

aiding and abetting others to infringe, including but not limited to Defendants’ partners, clients,

customers/subscribers, and end users, whose use of the Accused Instrumentalities constitutes

direct infringement of at least one claim of the ’326 patent.

       71.     In particular, each Defendant’s actions that aid and abet others such as its

partners, customers/subscribers, clients, and end users to infringe include advertising and

distributing the Accused Instrumentalities and providing instruction materials, training, and

services regarding the Accused Instrumentalities.

       72.     Upon information and belief, each Defendant is liable as a contributory infringer

of the ’326 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the

United States DSL equipment that operates in accordance with the ITU G.994.1 standard and

infringes the patented methods, to be especially made or adapted for use in an infringement of

the ’326 patent. Each of the Accused Instrumentalities is a material component for use in

practicing the ’326 patent and is specifically made and are not a staple article of commerce

suitable for substantial non-infringing use.

       73.     Since the date of August 20, 2017, Defendants’ infringement has been willful.

       74.     Plaintiff has been harmed by Defendants’ infringing activities.

              COUNT VI – INFRINGEMENT OF U.S. PATENT NO. 6,765,957

       75.     The allegations set forth in the foregoing paragraphs 1 through 72 are

incorporated into this Sixth Claim for Relief.

       76.     On July 20, 2004, U.S. Patent No. 6,765,957 (“the ’957 patent”), entitled

“Activation of Multiple XDSL Modems with Implicit Channel Probe” was duly and legally
                                                                                      Page 14 of 22
issued by the United States Patent and Trademark Office. A true and correct copy of the ’957

patent is attached as Exhibit 6.

       77.     Plaintiff is the assignee and owner of the right, title and interest in and to the ’957

patent, including the right to assert all causes of action arising under said patents and the right to

any remedies for infringement of them.

       78.     The Accused Instrumentalities infringe at least claim 14 of the ’957 patent, as set

forth in Exhibit 15.

       79.     Upon information and belief, these Accused Instrumentalities are used, marketed,

provided to, and/or used by or for each of Defendants’ partners, clients, customers/subscribers

and end users across the country and in this District.

       80.     Each of Defendants was made aware of the ’957 patent and its infringement

thereof at least as early as August 20, 2017.

       81.     Upon information and belief, since at least August 20, 2017, Defendants have

induced and continue to induce others to infringe at least one claim of the ’957 patent under 35

U.S.C. § 271(b) by, among other things, and with specific intent or willful blindness, actively

aiding and abetting others to infringe, including but not limited to Defendants’ partners, clients,

customers/subscribers, and end users, whose use of the Accused Instrumentalities constitutes

direct infringement of at least one claim of the ’957 patent.

       82.     In particular, each Defendant’s actions that aid and abet others such as its

partners, customers/subscribers, clients, and end users to infringe include advertising and

distributing the Accused Instrumentalities and providing instruction materials, training, and

services regarding the Accused Instrumentalities.




                                                                                        Page 15 of 22
        83.     Upon information and belief, each Defendant is liable as a contributory infringer

of the ’957 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the

United States DSL equipment that operates in accordance with the ITU G.994.1 standard and

infringes the patented methods, to be especially made or adapted for use in an infringement of

the ’957 patent. Each of the Accused Instrumentalities is a material component for use in

practicing the ’957 patent and is specifically made and are not a staple article of commerce

suitable for substantial non-infringing use.

        84.     Since the date of August 20, 2017, Defendants’ infringement has been willful.

        85.     Plaintiff has been harmed by Defendants’ infringing activities.

              COUNT VII – INFRINGEMENT OF U.S. PATENT NO. 6,694,470

        86.     The allegations set forth in the foregoing paragraphs 1 through 83 are

incorporated into this Seventh Claim for Relief.

        87.     On February 17, 2004, U.S. Patent No. 6,694,470 (“the ’470 patent”), entitled

“Retransmission Procedure and Apparatus for Handshaking Protocol” was duly and legally

issued by the United States Patent and Trademark Office. A true and correct copy of the ’470

patent is attached as Exhibit 7.

        88.     Plaintiff is the assignee and owner of the right, title and interest in and to the ’470

patent, including the right to assert all causes of action arising under said patents and the right to

any remedies for infringement of them.

        89.     The Accused Instrumentalities infringe at least claims 6, 18 and 26 of the ’470

patent, as set forth in Exhibit 16.

        90.     Upon information and belief, these Accused Instrumentalities are used, marketed,

provided to, and/or used by or for each of Defendants’ partners, clients, customers/subscribers

and end users across the country and in this District.
                                                                                         Page 16 of 22
       91.     Each of Defendants was made aware of the ’470 patent and its infringement

thereof at least as early as August 20, 2017.

       92.     Upon information and belief, since at least August 20, 2017, Defendants have

induced and continue to induce others to infringe at least one claim of the ’470 patent under 35

U.S.C. § 271(b) by, among other things, and with specific intent or willful blindness, actively

aiding and abetting others to infringe, including but not limited to Defendants’ partners, clients,

customers/subscribers, and end users, whose use of the Accused Instrumentalities constitutes

direct infringement of at least one claim of the ’470 patent.

       93.     In particular, each Defendant’s actions that aid and abet others such as its

partners, customers/subscribers, clients, and end users to infringe include advertising and

distributing the Accused Instrumentalities and providing instruction materials, training, and

services regarding the Accused Instrumentalities.

       94.     Upon information and belief, each Defendant is liable as a contributory infringer

of the ’470 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the

United States DSL equipment that operates in accordance with the ITU G.994.1 standard and

infringes the patented methods, to be especially made or adapted for use in an infringement of

the ’470 patent. Each of the Accused Instrumentalities is a material component for use in

practicing the ’470 patent and is specifically made and are not a staple article of commerce

suitable for substantial non-infringing use.

       95.     Since the date of August 20, 2017, Defendants’ infringement has been willful.

       96.     Plaintiff has been harmed by Defendants’ infringing activities.

             COUNT VIII – INFRINGEMENT OF U.S. PATENT NO. 7,051,258

       97.     The allegations set forth in the foregoing paragraphs 1 through 94 are

incorporated into this Eight Claim for Relief.
                                                                                      Page 17 of 22
        98.     On May 23, 2006, U.S. Patent No. 7,051,258 (“the ’258 patent”), entitled

“Retransmission Procedure and Apparatus for Handshaking Protocol” was duly and legally

issued by the United States Patent and Trademark Office. A true and correct copy of the ’258

patent is attached as Exhibit 8.

        99.     Plaintiff is the assignee and owner of the right, title and interest in and to the ’258

patent, including the right to assert all causes of action arising under said patents and the right to

any remedies for infringement of them.

        100.    The Accused Instrumentalities infringe at least claims 9 and 17 of the ’258 patent,

as set forth in Exhibit 17.

        101.    Upon information and belief, these Accused Instrumentalities are used, marketed,

provided to, and/or used by or for each of Defendants’ partners, clients, customers/subscribers

and end users across the country and in this District.

        102.    Each of Defendants was made aware of the ’258 patent and its infringement

thereof at least as early as August 20, 2017.

        103.    Upon information and belief, since at least August 20, 2017, Defendants have

induced and continue to induce others to infringe at least one claim of the ’258 patent under 35

U.S.C. § 271(b) by, among other things, and with specific intent or willful blindness, actively

aiding and abetting others to infringe, including but not limited to Defendants’ partners, clients,

customers/subscribers, and end users, whose use of the Accused Instrumentalities constitutes

direct infringement of at least one claim of the ’258 patent.

        104.    In particular, each Defendant’s actions that aid and abet others such as its

partners, customers/subscribers, clients, and end users to infringe include advertising and




                                                                                         Page 18 of 22
distributing the Accused Instrumentalities and providing instruction materials, training, and

services regarding the Accused Instrumentalities.

        105.    Upon information and belief, each Defendant is liable as a contributory infringer

of the ’258 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the

United States DSL equipment that operates in accordance with the ITU G.994.1 standard and

infringes the patented methods, to be especially made or adapted for use in an infringement of

the ’258 patent. Each of the Accused Instrumentalities is a material component for use in

practicing the ’258 patent and is specifically made and are not a staple article of commerce

suitable for substantial non-infringing use.

        106.    Since the date of August 20, 2017, Defendants’ infringement has been willful.

        107.    Plaintiff has been harmed by Defendants’ infringing activities.

               COUNT IX – INFRINGEMENT OF U.S. PATENT NO. 6,999,506

        108.    The allegations set forth in the foregoing paragraphs 1 through 105 are

incorporated into this Ninth Claim for Relief.

        109.    On February 14, 2006, U.S. Patent No. 6,999,506 (“the ’506 patent”), entitled

“Activation of Multiple XDSL Modems with Half Duplex And Full Duplex Procedures” was

duly and legally issued by the United States Patent and Trademark Office. A true and correct

copy of the ’506 patent is attached as Exhibit 9.

        110.    Plaintiff is the assignee and owner of the right, title and interest in and to the ’506

patent, including the right to assert all causes of action arising under said patents and the right to

any remedies for infringement of them.

        111.    The Accused Instrumentalities infringe at least claims 1, 4, 6 and 9 of the ’506

patent, as set forth in Exhibit 18.



                                                                                         Page 19 of 22
       112.    Upon information and belief, these Accused Instrumentalities are used, marketed,

provided to, and/or used by or for each of Defendants’ partners, clients, customers/subscribers

and end users across the country and in this District.

       113.    Each of Defendants was made aware of the ’506 patent and its infringement

thereof at least as early as August 20, 2017.

       114.    Upon information and belief, since at least August 20, 2017, Defendants have

induced and continue to induce others to infringe at least one claim of the ’506 patent under 35

U.S.C. § 271(b) by, among other things, and with specific intent or willful blindness, actively

aiding and abetting others to infringe, including but not limited to Defendants’ partners, clients,

customers/subscribers, and end users, whose use of the Accused Instrumentalities constitutes

direct infringement of at least one claim of the ’506 patent.

       115.    In particular, each Defendant’s actions that aid and abet others such as its

partners, customers/subscribers, clients, and end users to infringe include advertising and

distributing the Accused Instrumentalities and providing instruction materials, training, and

services regarding the Accused Instrumentalities.

       116.    Upon information and belief, each Defendant is liable as a contributory infringer

of the ’506 patent under 35 U.S.C. § 271(c) by offering to sell, selling and importing into the

United States DSL equipment that operates in accordance with the ITU G.994.1 standard and

infringes the patented methods, to be especially made or adapted for use in an infringement of

the ’506 patent. Each of the Accused Instrumentalities is a material component for use in

practicing the ’506 patent and is specifically made and are not a staple article of commerce

suitable for substantial non-infringing use.

       117.    Since the date of August 20, 2017, Defendants’ infringement has been willful.



                                                                                      Page 20 of 22
        118.    Plaintiff has been harmed by Defendants’ infringing activities.

                     STATEMENT REGARDING FRAND OBLIGATION

        119.    Pursuant to relevant policies governing the standards organization, and because

the Asserted Patents are necessary to practice the ITU G.994.1 standard technology, Plaintiff

agrees to license users of ITU G.994.1 standard technology under the Asserted Patents on fair,

reasonable, and non-discriminatory (FRAND) terms. Plaintiff abided by such terms by

furnishing a courtesy copy of a draft Complaint more than one year ago on August 20, 2017,

when the parties engaged in initial discussions. Plaintiff intends to negotiate such FRAND terms

in good faith, and will be amenable to a delay of service of this Complaint and/or an immediate

stay of the matter if Defendant also negotiates in good faith, so that no party need bear any

unnecessary cost or expense. If Defendant contests the obligation to abide by such terms,

through action or inaction, then Plaintiff shall proceed against Defendants as unwilling licensees

and pursue the highest damages and/or other relief available under the law.

                                        JURY DEMAND

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands a trial by

jury on all issues triable as such.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment for itself and against Defendants as follows:

        A.      An adjudication that Defendants have infringed the ’772 patent, ’867 patent, ’442

patent, ’802 patent, ’326 patent, ’957 patent, ’470 patent, ’258 patent and ’506 patent.

        B.      An award of damages to be paid by Defendants adequate to compensate Plaintiff

for Defendants’ past infringement of the ’772 patent, ’867 patent, ’442 patent, ’802 patent, ’326

patent, ’957 patent, ’470 patent, ’258 patent and ’506 patent, and any continuing or future



                                                                                     Page 21 of 22
infringement through the date such judgment is entered, including interest, costs, expenses and

an accounting of all infringing acts including, but not limited to, those acts not presented at trial;

       C.      A declaration that this case is exceptional under 35 U.S.C. § 285, and an award of

Plaintiff’s reasonable attorneys’ fees; and

       D.      An award to Plaintiff of such further relief at law or in equity as the Court deems

just and proper.


Dated: November 5, 2018                        DEVLIN LAW FIRM LLC


                                               /s/ Timothy Devlin
                                               Timothy Devlin (#4241)
                                               James M. Lennon (#4570)
                                               tdevlin@devlinlawfirm.com
                                               jlennon@devlinlawfirm.com
                                               1306 N. Broom St., 1st Floor
                                               Wilmington, Delaware 19806

                                               Telephone: (302) 449-9010
                                               Facsimile: (302) 353-4251

                                               Attorneys for Plaintiff
                                               SISVEL INTERNATIONAL S.A.




                                                                                        Page 22 of 22
